t c memo united_states tax_court richard p aldrich petitioner v commissioner of internal revenue respondent docket nos filed date richard p aldrich pro_se leonard t provenzale for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows year deficiency sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure big_number big_number to be computed to be computed to be computed to be computed sec_6654 dollar_figure all dollar amounts are rounded to the nearest dollar the issues for decision are whether petitioner is liable for deficiencies for the tax years through as determined in the notices of deficiency with one minor exception we hold that he is and whether petitioner is liable for additions to tax for failure to timely file under sec_6651 failure to timely pay under sec_6651 and failure to pay estimated_taxes under sec_6654 for the years through we hold that he is all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated by this reference at the time petitioner filed the petition he resided in florida petitioner did not file federal_income_tax returns for the and taxable years years at issue and made no payments in regard to his tax_liabilities for the years at issue petitioner does not argue that he filed tax returns however petitioner believed the filing of income_tax returns was part of a voluntary system of self-assessment he argues he could not be accountable for tax until after he filed an income_tax return and then his self- assessment would determine his tax_liability as a result petitioner determined that he did not owe income_tax for the years at issue because the internal_revenue_service irs failed to provide him with a definition of income and failed to identify any federal taxing statute which applies to him instead petitioner filed forms with the irs which he described as a series of questions for clarification of his tax consequently respondent prepared substitutes for returns sfrs under sec_6020 on behalf of petitioner for the years at issue petitioner received wage dividend capital_asset proceeds unemployment_compensation and retirement income for the years at issue petitioner’s adjusted_gross_income for each of the years at issue exceeded the exemption_amount plus the amount of the standard_deduction applicable to him petitioner had withholdings for the taxable years at issue and was given credit for the withholdings petitioner did not pay the income_tax shown on the sfrs in addition petitioner did not make any estimated_tax payments petitioner admits he failed to file tax returns for the years at issue however petitioner argues that respondent’s sfrs are not to be treated as his tax returns relying on the sfrs respondent issued two notices of deficiency to petitioner one for the years through and another for the years and in the notices of deficiency one dated date and the other dated date respondent determined federal_income_tax deficiencies and additions to tax in the amounts listed above on date petitioner timely filed a petition seeking redetermination opinion i burden_of_proof the commissioner’s determinations are generally presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 on rare occasions this court has recognized an exception to this presumption in cases involving unreported income where the commissioner introduces no substantive evidence but relies solely on the presumption of correctness 73_tc_394 in such cases if the taxpayer challenges the notice_of_deficiency on the ground that it is arbitrary then the determination is treated as a naked assessment and the presumption of correctness does not attach id however this is a limited exception and it does not apply when the commissioner has provided a minimal evidentiary foundation 92_tc_661 fankhanel v commissioner tcmemo_1998_403 aff’d without published opinion 205_f3d_1333 4th cir additionally if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning the deficiency in addition to that information_return sec_6201 petitioner has not asserted a reasonable dispute in these cases rendering the aforementioned section inapplicable see eg parker v commissioner tcmemo_2012_66 cook v commissioner tcmemo_2010_137 see also 117_f3d_785 5th cir this exception to the presumption of correctness afforded to the commissioner’s determinations has been widely accepted among the courts of appeals see eg 994_f2d_1542 11th cir aff’g tcmemo_1991_636 981_f2d_350 8th cir continued once the commissioner produces evidence linking the taxpayer with an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of respondent’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous petzoldt v commissioner t c pincite see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has introduced several relevant documents including an irs certificate_of_official_record and tax_return transcript indicating petitioner did not file tax returns for the years at issue copies of petitioner’s to and to statutory notices of deficiency and corresponding forms income_tax examination changes an irs certificate_of_official_record and wage and income transcript for petitioner’s taxable years at issue multiple forms w-2 wage and tax statement issued to petitioner by past employers and a form 1099-r distributions from pensions annuities continued aff’g in part rev’g in part 96_tc_172 909_f2d_915 6th cir 823_f2d_1091 7th cir 649_f2d_152 2d cir aff’g in part rev’g in part 74_tc_260 596_f2d_358 9th cir rev’g 67_tc_672 retirement or profit-sharing_plans iras insurance contracts etc issued to petitioner by united_states automobile association as custodian we find that the submitted evidence clearly suffices to establish the requisite minimal evidentiary foundation linking petitioner with the income-producing activities for the years at issue accordingly petitioner bears the burden_of_proof see eg banister v commissioner tcmemo_2008_201 holding that a notice_of_deficiency indicating third-party payers paid the taxpayer specific amounts in question satisfied the minimal evidentiary burden even though direct evi418_fedappx_637 9th cir ii gross_income gross_income includes all income from whatever source derived including pensions dividends capital_asset proceeds unemployment_compensation and compensation_for services such as wages salaries and bonuses sec_61 sec_85 sec_1_61-2 income_tax regs petitioner failed to report any income for the years at issue respondent has gathered information from third parties to with respect to tax_year we note sec_85 provides that in the case of any taxable_year beginning in that gross_income shall not include so much of the unemployment_compensation received by an individual as does not exceed dollar_figure it appears the unemployment_compensation for was not reduced by dollar_figure in the notice_of_deficiency therefore a rule computation will be needed for taxable unemployment_compensation for that year determine petitioner’s gross_income the record shows that petitioner had gross_income for each of the years at issue in general individuals who have gross_income that exceeds the exemption_amount specified by sec_6012 must file an income_tax return petitioner’s gross_income exceeded the exemption_amount plus the amount of the standard_deduction applicable to him and he was required to file returns sec_6012 petitioner does not substantially refute these points but rather contends the filing of tax returns is part of a voluntary system of self-assessment and he cannot be held liable for tax unless he files an income_tax return these tax_protester arguments are without merit and lack factual and legal foundation we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir addressing frivolous tax-protester arguments wastes the limited resources of the court delays the assessment of tax and risks dignifying such arguments or suggesting that they have some colorable merit wnuck v commissioner tax_protester s is a name often given to persons who make frivolous antitax arguments 136_tc_498 n t c we have also recognized that tax-protester arguments are unlimited may have little actual importance to those making them have often already been answered and are often patently frivolous id pincite petitioner claims his arguments are not frivolous but we disagree the assertion that a taxpayer does not owe income_tax in the absence of a self- assessment is an outdated protester-type argument see hill v commissioner tcmemo_1992_140 we therefore hold the voluntary system of self-assessment argument is frivolous petitioner also argues that the lack of underlying code_of_federal_regulations to support the statutes which he has violated nullifies the statute petitioner has confused the order of authority ordinarily administrative interpretations of statutory terms are given important but not controlling significance 432_us_416 we hold the parallel authority argument is frivolous we find that respondent has proved petitioner failed to report taxable_income for the years at issue and is liable for the federal_income_tax he failed to pay on that income iii additions to tax a burden_of_proof under sec_7491 the commissioner bears the burden of production with regard to additions to tax and must come forward with sufficient evidence indicating that it is appropriate to impose additions to tax see 116_tc_438 however once the commissioner has met the burden of production the burden shifts to the taxpayer to show the additions are improper see rule a higbee v commissioner t c pincite b reasonable_cause the sec_6651 and additions to tax will not apply if it is shown that the failure_to_file and or pay timely was due to reasonable_cause and not due to willful neglect a failure to pay timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs see also ruggeri v commissioner tcmemo_2008_300 to prove reasonable_cause for a failure to timely file the taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see 92_tc_899 willful neglect contemplates a conscious intentional failure or reckless indifference 469_us_241 petitioner intentionally chose not to file and pay tax for the years at issue making frivolous tax-protester arguments we have found that frivolous positions do not constitute reasonable_cause for purposes of sec_6651 mcgowan v commissioner tcmemo_2006_154 t ypical tax_protester arguments are not reasonable_cause c sec_6651 as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 in the case of a failure_to_file a return on time an addition_to_tax is imposed pincite of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate sec_6651 petitioner did not file timely tax returns for the years at issue respondent has thus met his burden of production see 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner has not presented any evidence that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain the additions to tax under sec_6651 d sec_6651 an addition_to_tax is imposed for failure to pay the amount of tax shown on a return on or before the date prescribed for payment sec_6651 the addition is equal to of the amount shown as tax on the return for each month or fraction thereof during which the failure to pay continues up to a maximum of id where the taxpayer did not file a valid_return to satisfy his burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared sfrs respondent prepared sfrs under sec_6020 for the years at issue sfrs made by the secretary under sec_6020 are treated as returns filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 wheeler v commissioner t c pincite respondent prepared sfrs in these cases which showed that petitioner owed tax for each of the years at issue before the addition of interest and additions to tax these returns conform with sec_6020 petitioner has not paid any portion of the amounts reported due on the returns respondent prepared as a result we find that petitioner failed to timely pay the tax shown due on the sec_6020 returns without reasonable_cause and is liable for the additions to tax under sec_6651 e sec_6654 respondent determined additions to his calculation of tax_liabilities for the years at issue for failure to pay estimated_tax a taxpayer’s required_annual_payment is limited to the lesser_of of the tax_shown_on_the_return for the taxable_year or of the tax for such year if no return is filed or of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 petitioner has argued that he had no tax_liabilities for the years at issue we have already found that petitioner was liable for tax for the years through and we also note that petitioner’s tax_liability for was greater than zero therefore petitioner is liable for the sec_6654 addition_to_tax for each year at issue the amounts of the additions shall be determined by the parties in their rule calculations in accordance with the other holdings herein petitioner has taken a multitude of frivolous and groundless positions characteristic of tax protesters we strongly warn petitioner that making such petitioner did not file federal tax returns for the years through arguments before this court in the future will likely result in the imposition of sanctions against him in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
